Title: [Diary entry: 10 March 1790]
From: Washington, George
To: 

Wednesday 10th. Exercised on Horse-back between 9 and 11 oclock. On my return had a long conversation with Colo. Willet,

who was engaged to go as a private Agent, but for public purposes, to Mr. McGillivray principal chief of the Creek Nation. In this conversation he was impressed with the critical situation of our Affairs with that Nation—the importance of getting him & some other chiefs to this City—the arguments justifiable for him to use to effect this—with such lures as respected McGillivray personally & might be held out to him. His (Colo. Willits) going, was not to have the appearance of a Governmental act. He & the business he went upon, would be introduced to McGillivray by Colo. Hawkins of the Senate (from No. Carolina) who was a corrispondant of McGillivrays—but he would be provided with a Pass-port for him and other Indian chiefs if they inclined to make use of it; but not to part with it if they did not. The letter from Colo. Hawkins to McGillivray was calculated to bring to his, & the view of the Crk. Nation the direful consequences of a rupture with the United States. The disposition of the General government to deal justly and honorably by them and the means by which they, the Creeks, may avert the calamities of War which must be brought on by the disorderly people of both nations, if a Treaty is not made & observed. His instructions relative to the principal points to be negotiated would be given to Colo. Willet in writing by the Secretary of War.